1 We are currently in our “quiet period” regarding second quarter results, which means that we are currentlyanalyzing our results for the second quarter 2008.Therefore, we will not be discussing our secondquarter results, which we will release on July 29, 2008.You should not rely on the information in thispresentation as being indicative of actual second quarter results, and we do not hereby undertake anyobligation to provide such information during this presentation or to update such information exceptthrough our public earnings release. Important Note 2 This presentation and certain oral statements made on LNC’s behalf may contain information thatincludes or is a “forward-looking statement” within the meaning of the Private Securities Litigation ReformAct of 1995 (“PSLRA”). A forward-looking statement is a statement that does not strictly relate to ahistorical fact.A forward look statement includes any statement that may predict, forecast, indicate orimply future results, performance or achievements, and may contain words like: “believe”, “anticipate”,“expect”, “estimate”, “project”, “will”, “shall” and other words or phrases with similar meaning. LNC claimsthe protection afforded by the safe harbor for forward-looking statements provided by the PSLRA. Forward-looking statements involve risks and uncertainties that may cause actual results to differmaterially from the results contained in the forward-looking statements, and include but are not limited to,legislative and regulatory changes and proceedings, changes in interest rates, sudden or prolongeddeclines in the equity markets, deviation in actual experience regarding future persistency, mortality,morbidity, interest rates or equity market returns from Lincoln’s assumptions used in pricing its products,in establishing related insurance reserves, and in the amortization of intangibles that may result in anincrease in reserves and a decrease in net income; and changes in general economic or businessconditions. These risks and uncertainties, as well others, are described in LNC’s recent Forms 10-K, 10-Q, 8-K, and other documents filed with the Securities and Exchange Commission. Moreover, LNCoperates in a rapidly changing and competitive environment. New risk factors emerge from time to timeand it is not possible for management to predict all such risk factors. Further, it is not possible to assess the impact of all risk factors on LNC’s business or the extent to whichany factor, or combination of factors, may cause actual results to differ materially from those contained inany forward-looking statements. Given these risks and uncertainties, investors should not place undoreliance on forward-looking statements as a prediction of actual results. In addition, LNC disclaims anyobligation to update any forward-looking statements to reflect events or circumstances that occur after thedate of this presentation. Safe Harbor * Represents account values of riders on individual annuities as of March 31, 3 Rider Positioning Rider Fee Restrictions AccountValue* Guaranteed Withdrawal Benefits SmartSecurity5 year SmartSecurity1 year (Lifetime feature) Protection feature with upsideopportunity from marketperformance. Protection feature with upsideopportunity from marketperformance. 45 bps (max 95 bps,change possible on resetafter year 5) 65 bps (max 150 bps,change possible on resetafter year 10) Withdrawal rate limitedto 7%. Withdrawal rate limited to 5%. $18.1 billion LifetimeIncomeAdvantage Plus option Protection feature with upsidefrom market performance and aguaranteed enhancement (5%)when withdrawals are delayed. 7-year money back option withPlus. 75 bps (max 150 bps,change possible on reset) 90 bps for Plus option(max 150bp, possible onreset) Withdrawal rate limited to 5%;“nursing home” provision can doublewithdrawal. Has investmentrestrictions. Enhancementencourages delay in withdrawals. $155 million Guaranteed Income Benefits i4LIFE Advantagewith GuaranteedIncome Benefit Immediate income solution withdownside protection. 40 bps (for i4LIFE) 50 bps (max 150 bps forGuaranteed IncomeBenefit) Less behavior risk versus awithdrawal benefit - know when andhow much income will come out. $5.6billion 4Later Protection feature with upsidefrom market performance and aguaranteed enhancement (every3 years, 15%) when income isdelayed. 50 bps (max 150 bps,change possible on resetafter year 3) i4LIFE is the income solution.Qualifying for the roll-up featurerequires policyholder to delayincome. $3.0billion Current VA Living Benefit Rider Designs 55% 14% 31% VA Account Value VA Deposits $2.5 $2.7 24% 43% 33% 31% 44% 25% Account
